         Case 1:20-cr-00397-PGG Document 57
                                         53 Filed 09/23/20
                                                  09/17/20 Page 1 of 7
                                                                     3
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
may                                                   Southern District of New York

                                                      The Silvio J. Mollo Building
                                                                                     MEMO ENDORSED
                                                      One Saint Andrew’s Plaza
                                                                         The Government's motion for a
                                                      New York, New York 10007


                                                      September 17, 2020 protective order is granted. The
                                                                         parties are directed to submit a fully
By ECF                                                                   executed proposed protective order
Honorable Paul G. Gardephe                                               by September 25, 2020.
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:         United States v. Joanna DeJesus, et al., 20 Cr. 397 (PGG)
                                                                         September 23, 2020
Dear Judge Gardephe:

        The Government respectfully submits this letter reply in support of its motion to enter a
proposed protective order (the “Government’s Proposed Protective Order”). Since the Court’s
conference on August 28, 2020, the parties have worked to reach a compromise on a proposed
protective order for the Court’s consideration. However, the parties have been unable to reach an
agreement with respect to the two paragraphs described as follows.

       First, the Government requests that Paragraph 3 include the following sentence:

       “The defense shall not post any Confidential Material on any Internet site or
       network site to which persons other than the parties hereto have access, and shall
       not disclose any Confidential Material to the media or any third party except as set
       forth below.”

As defined in Paragraph 2, Confidential Material includes (i) information that “affects the privacy
interests of individuals and/or exposes sensitive personal information” and/or (ii) information that,
if disclosed, would impede the Government’s ongoing investigation. In this case, the Government
anticipates that the Confidential Material will include, among other items, video surveillance
depicting uncharged individuals as well as financial records and telephone records associated with
both third parties and uncharged individuals. Because improper disclosure may both affect third
party privacy interests and seriously undermine the Government’s ongoing investigation, this
sentence is necessary to provide clarification to the parties about where and to whom Confidential
Material may be disclosed. The requested sentence in Paragraph 3 ensures that all individuals who
receive Confidential Material, including prospective witnesses who may be unfamiliar with
procedures governing the case, are aware of the restrictions placed on the disclosure of
Confidential Material. Moreover, the requested sentence does not provide any additional undue
burden on the defendants. If either party determines that further disclosure of Confidential
Material is warranted to others not expressly identified in Paragraph 4, that same paragraph
          Case 1:20-cr-00397-PGG Document 57
                                          53 Filed 09/23/20
                                                   09/17/20 Page 2 of 7
                                                                      3

                                                                                             Page 2


provides various mechanisms for doing so, such as by court authorization or written approval by
the Government absent court authorization.

       Second, and relatedly, the Government requests that Paragraph 9 read as follows:

       “The defense shall provide a copy of this Order to prospective witnesses and
       persons retained by counsel to whom the defense has disclosed Confidential
       Material. All such persons shall be subject to the terms of this Order. Defense
       counsel shall maintain a record of what Confidential Material has been disclosed to
       which such persons.”

The last sentence of this paragraph is necessary to ensure that there is a complete and accurate
record of individuals who have received Confidential Material and which Confidential Material
they have received. Such a record is necessary to ensure the protection of Confidential Material,
which, as explained above, if disclosed, could seriously impact the privacy interests of third parties
and undermine the Government’s investigation. In the last sentence, the defendants request the
inclusion of the following bolded words: “Defense counsel shall make reasonable efforts to
maintain a record of what Confidential Material has been disclosed to which such persons.” In
response, as an initial matter, it should not be burdensome for defense counsel to keep a list of the
individuals who receive Confidential Material and which Confidential Material they receive.
Moreover, it is unclear to the Government what “reasonable efforts” would entail. Given the
significant harm that could result if Confidential Material were improperly disclosed, the
Government believes that it is necessary for there to be a clear record.

       For the reasons described above, the Government respectfully requests that the Court enter
the Government’s Proposed Protective Order.

                                                              Respectfully submitted,

                                                              AUDREY STRAUSS
                                                              Acting United States Attorney


                                                      By:     _____________________________
                                                              Rebecca T. Dell
                                                              Assistant United States Attorney
                                                              Southern District of New York
                                                              (212) 637-2198


cc: Marne Lenox, Esq. (ECF)
    Carla Sanderson, Esq. (ECF)
    Jenna Dabbs, Esq. (ECF)
         Case 1:20-cr-00397-PGG Document 57
                                         53 Filed 09/23/20
                                                  09/17/20 Page 3 of 7
                                                                     3

                                                                                          Page 3


                                               ***

                 S.D.N.Y. Local Criminal Rule 16.1 – Conference of Counsel


       I, the undersigned, hereby affirm that Government counsel has conferred with defense
counsel in a good faith effort to resolve by agreement the issues raised by this motion without the
intervention of the Court and has been unable to reach agreement.


                                             _____________________________
                                             Rebecca T. Dell
                                             Assistant United States Attorney
                                             (212) 637-2198
           Case
            Case1:20-cr-00397-PGG
                 1:20-cr-00397-PGG Document
                                    Document53-1
                                             57 Filed
                                                 Filed09/23/20
                                                       09/17/20 Page
                                                                 Page41ofof74




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                          [Proposed] Protective Order

                 v.                                                           20 Cr. 397 (PGG)

 Joanna DeJesus,
 George Wilcox, and
 Thomas Burton,

                            Defendants.



       Upon the application of the United States of America, the Court hereby finds and orders as

follows:

       1. The Government will make disclosure to the defendants of documents, objects and

information, including electronically stored information (“ESI”), pursuant to Federal Rule of

Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general obligation to produce

exculpatory and impeachment material in a criminal case (the “Discovery Materials”).

       2. Confidential Material. Certain of the Discovery Materials may include material that

the Government wishes to designate Confidential. The Government shall be entitled to produce

Discovery Materials designated in whole or in part as “Confidential” when: (i) the Discovery

Materials contain information that affects the privacy interests of individuals and/or exposes

sensitive personal information; and/or (ii) disclosure of the Discovery Materials would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals

(collectively, “Confidential Materials”). The Government shall produce Confidential Materials to

the defendants or their counsel by either (1) designating specific Discovery Materials in whole or

in part as “Confidential” in emails or other written communications to defense counsel; or (2)

stamping the materials with a Bates or other label stating “Confidential.”
        Case
         Case1:20-cr-00397-PGG
              1:20-cr-00397-PGG Document
                                 Document53-1
                                          57 Filed
                                              Filed09/23/20
                                                    09/17/20 Page
                                                              Page52ofof74




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       3. Confidential Material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       4. Confidential Material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action, including third party vendors;

           (b) Prospective witnesses for purposes of defending this action.

           (c) Any other individuals mutually agreed upon by the Government and the defense.

           (d) Such other persons as hereafter may be authorized by the Court.

       5. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

       6. If there is a dispute between the parties concerning the Government’s Confidential

Material designation of certain discovery materials, the parties shall meet and confer without

prejudice to a subsequent application by defense counsel seeking de-designation of such material

by the Court. If the defense moves the Court for de-designation of disputed material, the

Government shall respond within seven days of the defense filing, absent further Order of this




                                                 2
         Case
          Case1:20-cr-00397-PGG
               1:20-cr-00397-PGG Document
                                  Document53-1
                                           57 Filed
                                               Filed09/23/20
                                                     09/17/20 Page
                                                               Page63ofof74




Court. The Government shall bear the burden of establishing good cause for its Confidential

Material designation of the disputed materials.

        7. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        8. Except for Confidential Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all Confidential Material,

including the seized ESI Confidential Material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.

        9. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

        10. This Order places no restriction on a defendant’s use or disclosure of any material that

was previously within the defendant’s custody, control, or possession, or material that comes into

the defendant’s custody, control or possession through means other than production by the

Government.




                                                  3
        Case
         Case1:20-cr-00397-PGG
              1:20-cr-00397-PGG Document
                                 Document53-1
                                          57 Filed
                                              Filed09/23/20
                                                    09/17/20 Page
                                                              Page74ofof74




                                   Retention of Jurisdiction
       11. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.



SO ORDERED:

Dated: New York, New York
       September __, 2020
                                                _____________________________________
                                                THE HONORABLE PAUL G. GARDEPHE
                                                UNITED STATES DISTRICT JUDGE




                                               4
